Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                          For the First Circuit

No.02-1979

                                   DON BOYD,

                           Plaintiff, Appellant,

                                        v.

                              ANTHONY CAMARDO,

                           Defendant, Appellee.
                           ____________________

                           JOSEPH BALDI, ET AL.,

                                  Defendants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS


        [Hon. Joyce L. Alexander, U.S. Magistrate Judge]


                                Before
                         Lipez, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Howard, Circuit Judge.


    Don Boyd on brief pro se.


                                  May 2, 2003
            Per Curiam.      Pro se plaintiff-appellant Don Boyd

appeals the grant of summary judgment in favor of pro se

defendant-appellee Anthony Camardo.          We affirm.

            Boyd alleges that he was misled to believe that

Camardo's employer, a music instrument and equipment retailer

named    E.U.   Wurlitzer   Sound    and   Music,   Inc.   ("EUW"),   was

associated with Wurlitzer, Inc. ("Wurlitzer"), a well-known

piano and jukebox manufacturer.            Boyd contends that, as a

result    of    EUW's   misrepresentations     in    certain   magazine

advertisements, he purchased $14,000 worth of defective music

equipment from EUW. The district court concluded that Boyd had

not established that any misrepresentations were made.

            We review the grant of summary judgment de novo,

examining the record independently and drawing any factual

inferences in the light most favorable to the non-movant. See,

e.g., Gu v. Boston Police Dep't, 312 F.3d 6, 10 (1st Cir.

2002).    Summary judgment is appropriate if "the pleadings,

depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law."           Straughn

v. Delta Air Lines, Inc., 250 F.3d 23, 33 (1st Cir. 2001)

(citing Fed. R. Civ. P. 56(c)).




                                    -2-
          Where the party moving for summary judgment does not

bear the burden of proof at trial, that party must merely

demonstrate "an absence of evidence to support the nonmoving

party's case."   Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986).   If the moving party satisfies this requirement, the

burden shifts to the non-movant, who cannot rely on bare

allegations but must specify facts showing that a genuine

controversy is presented for trial.     See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248-49 (1986).     A genuine factual

dispute exists only when there is sufficient evidence for a

reasonable jury to return a verdict for the non-moving party.

See F.D.I.C. v. Elder Care Servs., Inc., 82 F.3d 524, 526 (1st

Cir. 1996).

          Boyd makes three arguments in this appeal. His first

argument that the lower court's findings of fact were erroneous

and unreasonable has no merit.      In his brief, Boyd provides

seven paragraphs of "background facts" that purportedly reflect

the error in the court's findings.      The majority of Boyd's

recitations, however, are consistent with the court's findings,

and any discrepancies or omissions are either irrelevant or not

supported by the record.     For the most part, Boyd merely

disputes the legal significance of, and inferences to be drawn

from, those facts.   See Anderson, 477 U.S. at 248 (noting that




                              -3-
factual disputes that are irrelevant or unnecessary should not

be counted for summary judgment).

            Next, Boyd argues that the lower court erred in

finding that EUW did not make any misrepresentations in its

advertisements.        We need not resolve this issue because we

affirm the court's grant of summary judgment for Camardo on a

different ground, which is discussed below.            See, e.g., Four

Corners Serv. Station, Inc. v. Mobil Oil Corp., 51 F.3d 306,

314 (1st Cir. 1995) (noting that appellate court is free to

affirm district court judgment on any ground supported by the

record).

            Finally, Boyd argues that the lower court erred in

concluding that Camardo could not be held personally liable for

the   misrepresentations,     or,    in   the   alternative,   that   the

court's opinion regarding Camardo's lack of liability was

unconstitutionally vague.           Boyd misunderstands the court's

ruling     regarding    Camardo's     personal    liability    for    the

misrepresentation claims.      The court assumed, for purposes of

summary judgment on these claims, that Camardo was personally

responsible for the advertisements. However, because the court

had determined that there were no misrepresentations in the

advertisements, the court concluded that there was nothing for

which Camardo could be held liable, and, accordingly, rendered

summary judgment for Camardo on the misrepresentation claims.


                                    -4-
We conclude that summary judgment for Camardo was appropriate

on the alternative ground that Boyd failed to meet his burden

of showing a genuine issue of material fact as to Camardo's

personal liability for the alleged misrepresentations.                    In

other       words,    even   assuming      that    EUW    made   fraudulent

misrepresentations in its advertisements, there is no basis in

the record for holding Camardo personally liable for them.

               Camardo was a corporate officer of EUW.           Under both

Massachusetts and South Carolina law,1 a corporate officer may

be held liable for the tortious conduct of the corporation if

he       personally   participated   in    the    tort   by,   for   example,

directing, controlling, approving or ratifying the act that

injured the aggrieved party.         See Rowe v. Hyatt, 321 S.C. 366,

369, 468 S.E.2d 649, 650 (1996); Townsends, Inc. v. Beaupre, 47

Mass. App. Ct. 747, 751-52, 716 N.E.2d 160, 164 (1999) (citing

Refrigeration Discount Corp. v. Catino, 330 Mass. 230, 235, 112

N.E.2d 790, 793 (1953)).         In this case, there is no evidence

that Camardo participated in the creation or submission of the

advertisements that allegedly harmed Boyd.               The mere fact that

Camardo held various positions at EUW (including director,

chief executive officer and president) is not enough to render

     1

     This was a diversity action. Boyd is a resident of South
     Carolina. Camardo is a resident of Massachusetts and was
     employed by EUW, a Massachusetts corporation. Boyd did not
     challenge the court's decision to apply both Massachusetts
     and South Carolina law to his misrepresentation claims.

                                     -5-
him    liable    for       EUW's   alleged       misrepresentations         in     the

advertisements.        See, e.g., Rowe, 321 S.C. at 369, 468 S.E.2d

at 650 (holding that person who was sole shareholder, president

and director of corporation could not be held personally liable

for fraud without evidence that he had made misrepresentations,

or     that     he     had      directed,        authorized        or     encouraged

misrepresentations); Addis v. Steele, 38 Mass. App. Ct. 433,

439, 648 N.E.2d 773, 776 (1995) (holding that president of

corporation      could       not   be   held      personally      liable     without

evidence      that    he     participated       in   acts    causing      injury    to

plaintiffs).         Nor is there any basis in the record to justify

"piercing the corporate veil."                  See Evans v. Multicon Constr.

Corp., 30 Mass. App. Ct. 728, 732-33, 574 N.E.2d 395, 398

(1991); Sturkie v. Sifly, 280 S.C. 453, 457-59, 313 S.E.2d 316,

318-19 (Ct. App. 1984) (listing factors for piercing corporate

veil    in    order        to   hold      corporate        officer      liable     for

corporation's        acts).        Lastly,      we   are    not    persuaded      that

Camardo's statement that "Plaintiff does not offer any evidence

of    wrongdoing      on     the   part    of     Defendant       other    than    the

submission of paid advertisements that were placed by E.U.

Wurlitzer Co., Inc. in various musical retailers' publications"

constitutes an admission of Camardo's personal liability for

the alleged misrepresentations.

              The judgment of the district court is affirmed.


                                          -6-